Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 1 of 10 PageID #: 17



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
JAE LEE,                                                                Civil Docket No.
                                      Plaintiff,                        COMPLAINT


                   -against-                                            JURY TRIAL DEMANDED
                                                                        BY PLAINTIFF
DELTA AIRLINES, INC., JONE DOE AND JANE DOE,
                                            Defendants.
--------------------------------------------------------------------X


     Plaintiff JAE LEE, by and through his attorneys, JSL LAW OFFICE, PC, complaining of
the Defendants, respectfully allege as follows:
                          I. PRELIMINARY STATEMENT
           1.   This lawsuit is brought to redress the racial discrimination and wrongful profiling

of a peaceful Asian- American passenger by Delta Airlines. On August 28, 2019, Plaintiff having

purchased a first class ticket three months before, checked-in, and was assigned seat #1C, and

was sitting on Delta Flight , DL 3747 from Charlotte to NYC LaGuardia. On the flight, Plaintiff

was discriminated against, harassed, humiliated and threatened to be removed from the flight in

front of the all other passengers by a very large female gate agent referred to as “JANE DOE”

and its director referred as “JOHN DOE” both Delta Airlines employees.

           2.   Plaintiff brings this action for compensatory damages, punitive damages and for

unlawful discrimination on the basis of perceived race, color, ethnicity, alienage and/or national

origin. The Defendants’ actions were intentional and in violation of 42 U.S.C. § 1981; Title VI

of the Civil Rights Act of 1964, 42 U.S.C. § 2000d; and the New York Law Against

Discrimination, Civil Rights Law 1909, Article 4 et seq. and New York Executive Law §296. In
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 2 of 10 PageID #: 18



addition to seeking compensatory and punitive damages, Plaintiff seeks declaratory and

injunctive relief requiring the Defendants to desist from and remedy such discriminatory action.

                                   II. JURISDICTION
       3.    This court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332 in

that such jurisdiction is founded upon the diversity of citizenship between the parties to this

action and the matter in controversy exceeds, exclusive of interest and costs, the sum of Seventy-

five thousand ($75,000) Dollars and 28 U.S.C. §§ 1331, 1334, and 1367. Plaintiffs’ action for

declaratory, injunctive, and or monetary relief is authorized by 28 U.S.C. §§ 1343(a) (VI), 2201

& 2202 and the aforementioned statutory and constitutional provisions.

       4.   Plaintiff further invokes this Court's supplemental jurisdiction, pursuant to 28 U.S.C.

§ 1367, over any and all State law claims and causes of action which derive from the same

nucleus of operative facts and are part of the same case or controversy that gives rise to the

federally based claims and causes of action.

                                      III. VENUE

       5.   Venue is proper for the United States District Court for the Eastern District of New
York, pursuant to 28 U.S.C. § 1391(a), (b), and (c) and § 1402(b) as Plaintiff reside in Nassau
County.
                                      IV. JURY DEMAND
       6.    Plaintiffs respectfully demand a trial by jury of all issues in this matter pursuant to
Fed. R. Civ. P. 38(b).
                                      V. THE PARTIES
       7.    Plaintiff is a well-respected Korean-American in her community. On August 28,

2019, Plaintiff traveled to the airport to board Delta Airlines flight 3747. Plaintiff is a resident of

the County of Nassau, State of New York.
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 3 of 10 PageID #: 19



         8.    Defendant DELTA AIRLINES, INC. is an air carrier engaged in the business of

transporting passengers and is a foreign corporation authorized to do business in New York with

a principal place of business at 1030 DELTA BLVD, DEPT 982 ATLANTA, GEORGIA,

30354.

                                VI. FACTUAL ALLEGATIONS

         9.    On May 27, 2019, Plaintiff purchased a first class air ticket for a flight scheduled on

August 28, 2019 to travel to New York City from Charlotte, NC in order to return home.

         10.   On August 28, 2019, Plaintiff received assigned seat # 1C at the check-in counter

and boarded DL 37477 and was sitting in seat #1C of the first row as assigned.

         11. The flight was scheduled to depart at 6:00 p.m. However, it was delayed and

departed at 6:59 p.m.

         12.   While Plaintiff was sitting in seat 1C, a flight attendant approached Plaintiff and

sked her to move to an economy seat, so that a young white woman, who was standing in front

of Plaintiff, could sit in seat #1C.

         13.    Plaintiff showed the flight attendant ticket seat # 1C and told the flight attendant

that it was plaintiff’s seat.

         14.    A few minutes later, very large gate agent who was tall and fat, who barely could

pass through the cabin entrance door, approached and loudly yelled at the Plaintiff in front of all

the passengers were sitting on the aircraft.

         “You must move to an economy seat so that the white girl can sit in your seat. Or, you

must get off and wait for the next flight.”
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 4 of 10 PageID #: 20



        15. Plaintiff told this gate agent that “Plaintiff purchased her first class ticket three (3)

months ago and received seat # 1C at the check-in counter 30 minutes before. It’s my seat.”

        16. The gate agent falsely shouted that all the first class seats were overbooked and

Plaintiff must leave this cabin immediately. The agent added that she would call the security

police in order to forcibly remove the Plaintiff from the aircraft.

        17.   Plaintiff asked the gate agent to show her the white passenger’s ticket to see if the

passenger had a first class ticket.

        18.   The gate agent even more loudly scolded the Plaintiff, “Get out of the cabin now!”

        19.   Plaintiff was terrified by the gate agent as well as her remembering another similar

incident in 2017 that involved an Asian doctor who was dragged out from the cabin and received

severe injuries.

        20.   Plaintiff asked to see the captain. The gate agent said, “it’s my responsibility and I

have the power to remove you.”

        21.   Several minutes later, a man claiming to be a director, no real name was given,

approached Plaintiff and asked Plaintiff to get out of the cabin and yelled, again in front of all the

passengers.

        22.   Plaintiff requested the director to show her the white passenger’s ticket to see if she

had a first class ticket. Then the director talked to the white passenger outside of the cabin.

        23.   A few minutes later, the director came back to the Plaintiff and apologized stating

that the white passenger did not have a first class ticket.

        24.   Immediately after that, the flight took off.
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 5 of 10 PageID #: 21



        25.    One flight attendant came to Plaintiff and apologized for humiliation Plaintiff

suffered from the confrontation that had occurred in front of all passengers and the gate agent

never apologized to Plaintiff.

        26. Later, the two flight attendants came together and apologized again and told the

Plaintiff that it was illegal and unfair to the plaintiff because Plaintiff had purchased the first

class ticket and the white passenger had not purchased a first class ticket.

        27. The gate agent knowingly and maliciously tried to remove Plaintiff while the other

passengers were watching the scene unfold. Plaintiff was humiliated and embarrassed by the

actions of the gate agents.

        28. The gate agent or the director never offered a refund of the difference between the

first class fair and the economy class fare.

        29.    Defendants are liable for the unlawful acts of their agents and employees directly

and/or under the doctrine of respondent superior.

        30.     Defendants engaged in intentional discrimination based on Plaintiffs’ perceived

race, color, ethnicity, and/or alienage by humiliating and harassing the Plaintiff during flight DL

3747 on August 28, 2019.

        31.    The actions described herein represent Defendants’ personnel's denial of Plaintiff’s

rights to make, enforce, and enjoy the benefits of contracts for air travel as are enjoyed by white

citizens.     The Defendants’ actions were the result of discrimination due to Plaintiff being a

member of the Asian race.
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 6 of 10 PageID #: 22



       32.     Defendants’ actions were intentional, malicious, willful, wanton, callous, and

showed reckless disregard for Plaintiffs’ civil rights, and have directly and proximately caused

Plaintiffs financial injury and humiliation, mental pain, and suffering.

        33. As a direct and proximate result of the aforesaid acts of Defendants Plaintiff

incurred great emotional and psychological harm from the discrimination and mistreatment that

she experienced, and incurred costs and inconvenience.

                                          AS A FIRST CAUSE OF ACTION
                 Discrimination by Recipient of Federal Funding Title VI of the Civil Rights Act of
                                            1964 (42 U.S.C. §2000d)
       34.     Plaintiff repeat, reiterate and re-allege each and every allegation contained in the

above paragraphs with the same force and effect as if fully set forth herein.

       35.     Defendants are the recipients of federal financial assistance, and are thus covered by

Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d). Title VI and its implementing

regulations prohibit recipients of federal monies from discriminating on the basis of, inter alia,

race, religion, color, or national origin. Defendants’ failure to permit Plaintiff to remain at the

airline terminal on the basis of Plaintiff’s perceived race, religion, color, and/or national origin

constituted discrimination against Plaintiffs in violation of Title VI and its implementing

regulations.

       36.      Defendants’ actions were intentional, malicious, willful, wanton, callous, and

showed reckless disregard for Plaintiff’s civil rights, and have directly and proximately caused

Plaintiff financial injury and humiliation, mental pain, and suffering.

       37.       As a result of the above constitutionally impermissible conduct, Plaintiff was

caused to suffer personal injuries, violation of their civil rights, emotional distress, anguish,
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 7 of 10 PageID #: 23



anxiety, fear, humiliation, loss of freedom, and damage to their reputations and standing within

their communities.

       38.     As a result of Defendants’ impermissible conduct, Plaintiff demand judgment

against Defendants in a sum of money to be determined at trial.

                                         AS A SECOND CAUSE OF ACTION
                                            Violation of Federal Aviation Law
       39.    Plaintiff repeat, reiterate and re-allege each and every allegation contained in the

above paragraphs with the same force and effect as if fully set forth herein.

       40.   49 USCS § 40127(a) states: “An air carrier or foreign air carrier may not subject a

person in air transportation to discrimination on the basis of race, color, national origin, religion,

sex, or ancestry.”

       41. The actions described herein represent discrimination against Plaintiff on the basis

of her race by DELTA AIRLINES, INC., and DELTA AIRLINES, INC. personnel acting in an

official capacity, within the scope of their employment, and following procedures and policies

set forth by Defendants.

       43. Defendants’ refusal to sit Plaintiff’s first class seat was arbitrary and capricious, and

was not based on a rational appraisal of the facts known to them.

       44.    As a direct and proximate result of the aforesaid violations of aviation law by

DELTA AIRLINES, INC., and DELTA AIRLINES, INC. personnel, Plaintiff incurred great

emotional and psychological harm from the discrimination and mistreatment that she

experienced, and incurred costs for the delays and inconvenience.
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 8 of 10 PageID #: 24



                                          AS A THIRD CAUSE OF ACTION
                       Violation of New York Executive Law Section 296 Prohibiting Racial
                                    Discrimination on the Ground and in the Air
        45.    Plaintiff repeat, reiterate and re-allege each and every allegation contained in the

above paragraphs with the same force and effect as if fully set forth herein.

        46.     By virtue of the foregoing, the Defendants DELTA AIRLINES, INC. and the

personal violated New York Executive Law Section 296, which among other things, makes it

unlawful to discriminate on the basis of race on the ground or in the air by effecting disparate

treatment in performance of a contract with a member of a protected class, like the Plaintiffs.

        47.     NY Executive Law 296 addresses disparate performance of a contract while

traveling in the air. This act of racial discrimination is separate and distinct from the

discriminatory act of singling out Plaintiff and refusing to allow him to sit Plaintiff’s first class

seat.

        48.    As a direct and proximate result of the aforesaid violations of aviation law by

DELTA AIRLINES, INC. and the personal, Plaintiffs incurred great emotional and

psychological harm from the discrimination and mistreatment that she experienced, and incurred

costs due to the delays and inconvenience.

                                     AS A FOURTH CAUSE OF ACTION
              New York Civil Rights Law 1909 New York Civil Right 1909, Article 4: Unlawful
                 Deprivation of Access to and/or Discrimination in Furnishing of a Public
                                  Accommodation and/or Public Facility
        49.    Plaintiff repeat, reiterate and re-allege each and every allegation contained in the

above paragraphs with the same force and effect as if fully set forth herein.

        50.    DELTA AIRLINES, INC. and the personal violated a “place of public

accommodation” within the terms of the New York Civil Right 1909, Article 4. .
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 9 of 10 PageID #: 25



       59.    Defendants DELTA AIRLINES, INC.’s actions, as set forth above, violated the

civil rights of Plaintiff as guaranteed to them by the Constitution of the State of New York and,

in particular, Article I, Sections 1, 11, and the Human Rights Law of the State of New York,

Section 290 et seq., Executive Law.

       60.    Defendants are liable for the unlawful acts of their agents and employees directly

and/or under the doctrine of respondeat superior.

       61.     Defendants’ actions were intentional, malicious, willful, wanton, callous and

showed reckless disregard for Plaintiffs’ civil rights, and have directly and proximately caused

Plaintiffs financial injury and humiliation, mental pain, and suffering.



       WHEREFORE, RELIEF REQUESTED, and in light of the foregoing, it is respectfully

requested that the Court assume jurisdiction and:

       A. Demand judgment against Defendants in the amount of One Million Dollars

($1,000,000.00) in compensatory damages and in punitive damages;

       B. Invoke pendent party and pendent claim jurisdiction;

       C. Award Plaintiff attorney’s fees and costs;

       D. Award Plaintiff such other and further relief as the Court may deem equitable, just and

proper to remedy the Defendants’ unlawful practices.



Dated: April 3, 2020
Case 2:20-cv-01705-WFK-ST Document 1 Filed 04/06/20 Page 10 of 10 PageID #: 26



                                    JSL LAW OFFICES P.C.




                                    ______________________
                                          JAE S. LEE
                                        626 RXR PLAZA
                                      UNIONDALE, NY 11556




TO: DELTA AIRLINES, INC.

Registered Agent

CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK, 12207-2543
